Citation Nr: 1703503	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-47 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1976, from July 1977 to September 1981, and from August 1991 to August 1992. 
This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2016, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Board remanded this case in part to schedule the Veteran for a VA psychiatric examination.  The Veteran was scheduled for the examination in May 2016 but failed to report.  However, May 2016 VA treatment records suggest that he was incarcerated at that time, and it appears that VA was not aware of his incarceration, based on the correspondence it sent to him around the time of the scheduled examination.  Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Based on the foregoing, an additional remand is needed so that the AOJ may verify whether the Veteran is still incarcerated and attempt to schedule another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address and incarceration status.

2.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist, taking any additional steps required to schedule the examination if the Veteran is still incarcerated.  See M21-1, Part III.iv.3.A.9.d. All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims file should be made available to and be reviewed by the examiner. 

After a full review of the claims file and examination, the examiner should provide an opinion on the following questions:

(a) Please identify all current psychiatric disorders.  In determining whether the Veteran meets the criteria for a specific acquired psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each psychiatric disorder (other than a personality disorder) identified, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's lay statements regarding the incurrence of a psychiatric disorder in service.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis and specifically discuss whether the Veteran's PTSD is related to fear of hostile military or terrorist activity. 

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

